COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


WILLIAM BYRD REED

v.   Record No. 2212-95-1                        MEMORANDUM OPINION *
                                                     PER CURIAM
DOUGHTIE'S FOODS, INC.                             MARCH 26, 1996
AND
HOME INDEMNITY COMPANY


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
             (Alan P. Owens, on brief), for appellant.

             (Robert A. Rapaport; Lynne M. Ferris;
             Knight, Dudley, Clarke & Dolph, on brief),
             for appellees.



     William Byrd Reed ("claimant") contends that the Workers'

Compensation Commission erred in finding that he failed to prove

that his December 22, 1993 compensable injury by accident caused

his back symptoms or an aggravation of his preexisting back

condition.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
sustained his burden of proof, the commission's findings are

binding and conclusive upon us.       Tomko v. Michael's Plastering

Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In holding that claimant failed to prove he sustained a back

injury or an aggravation of a preexisting condition causally

related to the December 22, 1993 injury by accident, the

commission found as follows:
          A review of the medical record reflects that
          there were no contemporaneous complaints of
          back pain from the fall on December 22, 1993.
           Indeed, the first report of back pain was on
          January 4, 1994, 13 days after the accident.
           Diagnostic studies revealed
          spondylolisthesis and spondylosis in the
          lumbar region, the same condition which was
          diagnosed following the industrial injury of
          October 20, 1992. The only physician who
          evaluated the claimant for both injuries, Dr.
          [Sterling R.] Williamson, [an orthopedic
          surgeon], opined that there was no
          correlation between the current back problems
          and the accident of December 22, 1993. He
          offered this opinion after performing an
          examination and after reviewing the medical
          records related to the December 1993
          accident. Likewise, Dr. [Steven C.] Blasdell
          [an orthopedic surgeon] reached the same
          conclusion.

The commission also found that claimant's evidence did not prove

he sustained an aggravation of his preexisting back condition as

a result of the December 22, 1993 accident.      In so ruling, the

commission rejected the opinions of Drs. Harry J. Molligan and

David L. Durica, orthopedic surgeons.

     The medical records and opinions of Drs. Williamson and

Blasdell support the commission's decision.      The commission was



                                  2
entitled to accept their opinions and to reject the contrary

opinions of Drs. Molligan and Durica.   "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).

     Moreover, in its role as fact finder, the commission was

entitled to determine what weight, if any, was to be given to Dr.

Molligan's opinion.   "It lies within the commission's authority

to determine the facts and the weight of the evidence . . . ."
Rose v. Red's Hitch & Trailer Servs., Inc., 11 Va. App. 55, 60,

396 S.E.2d 392, 395 (1990).   Dr. Molligan based his opinion upon

an inaccurate history, because he was under the impression that

claimant's back complaints began contemporaneously with the

December 22, 1993 accident.   Where a medical opinion is based

upon an incomplete or inaccurate medical history, the commission

is entitled to conclude that the opinion is of little probative

value.   See Clinchfield Coal Co. v. Bowman, 229 Va. 249, 251-52,

329 S.E.2d 15, 16 (1985).   In addition, the commission was

entitled to find Dr. Williamson's opinion more persuasive than

that of Dr. Durica.   Dr. Williamson was the only physician who

evaluated claimant after the October 1992 back injury and after

the December 22, 1993 accident.

     Based upon this record, we cannot find as a matter of law

that claimant's evidence sustained his burden of proving that the

December 22, 1993 injury by accident caused his back symptoms or



                                  3
an aggravation of his preexisting back condition.   Accordingly,

we affirm the commission's decision.

                                    Affirmed.




                                4